EXHIBIT 10.1


SECOND AMENDMENT TO THE
HEALTHTRONICS, INC. 2004 EQUITY INCENTIVE PLAN


         This Second Amendment (this “Second Amendment”) to the HealthTronics,
Inc. 2004 Equity Incentive Plan (as amended, the “Plan”) is made by
HealthTronics, Inc., a Georgia corporation (the “Company”), pursuant to the
authorization of the board of directors of the Company (the “Board”).


         WHEREAS, the Board deems it to be in the Company’s best interest to
amend the Plan to increase the maximum aggregate number of Shares (as defined in
the Plan) authorized under the Plan from 950,000 to 2,950,000 Shares;


         WHEREAS, Section 15 of the Plan authorizes the Board to amend, alter,
suspend or terminate the Plan; and


         WHEREAS, the rules of the Nasdaq National Market, Inc. applicable to
the Company require that the Company’s shareholders approve the Second
Amendment.


         NOW, THEREFORE, pursuant to the authority granted to the Board in
Section 15 of the Plan, and subject to the approval of this Second Amendment by
the Company’s shareholders, the Plan is hereby amended as follows:


         The first sentence of Section 2 of the Plan is amended and restated to
read as follows:


                  
                   “2. An aggregate of 2,950,000 Shares may be made issued
pursuant to Awards under this Plan, subject to
adjustments pursuant to Section 14.”


         Except as provided above, the Plan shall remain unchanged and in full
force and effect.


         IN WITNESS WHEREOF, the Company, by its duly authorized officer has
executed this Second Amendment on this 8th day of June, 2006.


 

       

HEALTHTRONICS, INC.

        By:   /s/ James S.B. Whittenburg          

--------------------------------------------------------------------------------

            Name:
Title:  

James S.B. Whittenburg

President – Urology, President –

Manufacturing, Senior Vice President –

Development, and General Counsel